Citation Nr: 0735537	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tonsillitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Entitlement to service connection for periosititis.

7.  Entitlement to service connection for bilateral pes 
planus.

8.  Entitlement to service connection for orchiectomy of the 
left testicle.

9.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

10.  Entitlement to individual unemployability (TDIU).

11.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for cervical strain.

12.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lumbosacral strain.

13.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

14.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.

15.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis with allergic rhinitis.

16.  Restoration of a 100 percent evaluation for asthma.  

17.  Entitlement to an increased rating for asthma, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
January 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issues of entitlement to service connection for 
hypertension, sinusitis with allergic rhinitis, increased 
rating for asthma, and TDIU are addressed in the REMAND 
portion of the decision below and [is/are] REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not exhibit chronic disability exhibited 
by headaches in service or following his active service.

2.  The veteran did not exhibit chronic tonsillitis in 
service or following his active service.

3.  Bronchitis exhibited in service was acute and transitory 
and there is no competent evidence of chronic bronchitis 
following service.

4.  The veteran did not exhibit a psychiatric disability in 
service or following his active service.

5.  Periostitis exhibited in service was acute and transitory 
and there is no competent evidence of chronic periostitis 
following service.  

6.  The preponderance of the evidence of record does not link 
the veteran's orchiectomy to service, to include as secondary 
to any service connected disability.

7.  The medical evidence does not show that the veteran is 
sterile and does not show the acquired absence of one or both 
testicles due to any service connected disability.

8.  In a decision dated April 1993, the RO denied service 
connection for a cervical strain.  The veteran did not timely 
perfect an appeal of this decision.

9.  The evidence received since the unappealed April 1993 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a cervical strain.

10.  In a decision dated April 1993, the RO denied service 
connection for a lumbosacral strain.  The veteran did not 
timely perfect an appeal of this decision.

11.  The evidence received since the unappealed April 1993 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a lumbosacral strain.

12.  In a decision dated April 1993, the RO denied service 
connection for hearing loss.  The veteran did not timely 
perfect an appeal of this decision.

13.  The evidence received since the unappealed April 1993 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
hearing loss.

14.  In a decision dated April 1993, the RO denied service 
connection for tinnitus.  The veteran did not timely perfect 
an appeal of this decision.

15.  The evidence received since the unappealed April 1993 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
tinnitus.

16.  In a decision dated April 1993, the RO denied service 
connection for a sinus condition.  The veteran did not timely 
perfect an appeal of this decision.

17.  The evidence received since the unappealed April 1993 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
sinusitis with allergic rhinitis.

18.  Reduction of his 100 percent rating, effective April 1, 
2005, was based on evidence clearly demonstrating sustained 
improvement in his service- connected asthma under the 
ordinary conditions of life.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Tonsillitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

3.  Chronic bronchitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Periosititis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

6.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  Orchiectomy of the left testicle was not incurred in or 
aggravated by active military service, nor is it secondary to 
any service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

8.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2007).

9.  The April 1993 decision of the RO, which denied service 
connection for a cervical strain, is final.  38 U.S.C.A. § 
7105 (West 2002).

10.  The evidence received since the April 1993 RO decision, 
which denied service connection for a cervical strain, is not 
new and material and the claim for service connection for a 
cervical strain is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

11.  The April 1993 decision of the RO, which denied service 
connection for a lumbosacral strain, is final.  38 U.S.C.A. § 
7105 (West 2002).

12.  The evidence received since the April 1993 RO decision, 
which denied service connection for a lumbosacral strain, is 
not new and material and the claim for service connection for 
a lumbosacral strain is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 

13.  The April 1993 decision of the RO, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002).

14.  The evidence received since the April 1993 RO decision, 
which denied service connection for hearing loss, is not new 
and material and the claim for service connection for hearing 
loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

15.  The April 1993 decision of the RO, which denied service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 
2002).

16.  The evidence received since the April 1993 RO decision, 
which denied service connection for tinnitus, is not new and 
material and the claim for service connection for tinnitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

17.  The April 1993 decision of the RO, which denied service 
connection for a sinus condition, is final.  38 U.S.C.A. § 
7105 (West 2002).

18.  The evidence received since the April 1993 RO decision, 
which denied service connection for sinusitis, is new and 
material and the claim for service connection for sinusitis 
with allergic rhinitis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

19.  The January 2005 decision, reducing the disability 
evaluation for asthma, from 100 to 30 percent, was 
accomplished in accordance with then existing regulatory 
criteria, and was proper.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.159, 3.343(a), 
3.344, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated August 2004 and March 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.


Service connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As to the veteran's claim of entitlement to service 
connection for headaches, the Board notes that the veteran 
was seen several times in service with complaints of 
headaches, associated with a cold, upper respiratory 
infection, or allergies.  However, the veteran at no time 
during service was diagnosed with a chronic disability 
exhibited by headaches.  VA examination report of March 1993 
shows that the veteran was not diagnosed with headaches at 
that time.  There is no medical evidence of record indicating 
that the veteran has ever been given a diagnosis of chronic 
headaches.  As the uncontroverted medical evidence indicates 
that the appellant does not have, and has never had, the 
disability for which he seeks service connection, his claim 
for service connection for headaches must be denied.

As to the veteran's claim of entitlement to service 
connection for tonsillitis, the Board points out that at no 
time, prior to, during, or subsequent to service, has the 
veteran been diagnosed with tonsillitis.  The veteran was 
seen numerous times in service with viral infections; and 
once, in May 1989, he was noted to have a diagnosis of 
"possible tonsillitis".  However, this diagnosis was not 
confirmed at any time.  VA examination report of March 1993 
specifically indicated that the veteran's throat was normal.  
As the uncontroverted medical evidence indicates that the 
appellant does not have the disability for which he seeks 
service connection, his claim for service connection for 
tonsillitis must be denied.

As to the veteran's claim of entitlement to service 
connection for bronchitis, the Board notes that the veteran 
was seen numerous times in service with complaints related to 
upper respiratory infections, and was noted to have been seen 
in May 1989 with an assessment of exacerbation of reactive 
airway disease/allergic rhinitis/bronchitis.  This is the 
only instance of the veteran receiving a diagnosis of 
bronchitis, and the report of the veteran's Physical 
Evaluation Board dated September 1992, shortly prior to his 
separation from service, does not indicate that the veteran 
had a diagnosis of bronchitis.  Since that time, the medical 
evidence of record, to include the veteran's VA examination 
reports, does not show that the veteran, at any time 
subsequent to service, has been diagnosed with bronchitis.  
As the uncontroverted medical evidence indicates that the 
appellant does not have the disability for which he seeks 
service connection, his claim for service connection for 
bronchitis must be denied.

As to the veteran's claim of entitlement to service 
connection for a psychiatric disability, at no time, prior 
to, during, or subsequent to service, has the veteran been 
diagnosed with any psychiatric disorder.  The veteran's 
physical evaluation board report dated September 1992 does 
not note any psychiatric diagnosis whatsoever.  None of the 
veteran's VA examination reports noted any psychiatric 
findings.  As the uncontroverted medical evidence indicates 
that the appellant does not have the disability for which he 
seeks service connection, his claim for service connection 
for a psychiatric disability must be denied.

As to the veteran's claim of entitlement to service 
connection for periosititis, the service medical records show 
that the veteran received a provisional diagnosis of chronic 
post tibia periosititis on the left side in February 1991.  
During consultation, the veteran was found to have a normal 
foot examination, and was diagnosed with shin splints versus 
tibial stress reaction.  (The Board notes that the veteran is 
service connected for bilateral shin splints.)  A confirmed 
diagnosis of periosititis was not made at that time.  The 
report of the veteran's physical evaluation board dated 
September 1992 does not note any diagnosis of periosititis.  
Thus, while the veteran appears to have been provisionally 
diagnosed with this disability in service, he never received 
a confirmed diagnosis of periosititis in service.  Similarly, 
the medical evidence of record does not show that the veteran 
has, at any time subsequent to service, been given a 
diagnosis of periosititis.  As the uncontroverted medical 
evidence indicates that the appellant does not have, and has 
never had a confirmed diagnosis of, the disability for which 
he seeks service connection, his claim for service connection 
for periosititis must be denied.

As to the veteran's claim of entitlement to service 
connection for bilateral pes planus, the medical evidence of 
record does not show that at any time, prior to, during, or 
subsequent to service, the veteran has been diagnosed with 
pes planus.  In April 1989 in service, the veteran was 
diagnosed with questionable plantar fasciitis, based on his 
complaint of tenderness in the medial arches.  The veteran 
was also diagnosed in April 1989 with a bruised foot.  The 
report of the veteran's physical evaluation board dated 
September 1992 does not indicate that the veteran has a 
diagnosis of pes planus.  Subsequent to service, the 
veteran's medical records and reports of VA examination 
contain no indication of treatment for, or diagnosis of, pes 
planus.  As the uncontroverted medical evidence indicates 
that the appellant does not have, and has never had a 
diagnosis of pes planus, his claim for service connection for 
pes planus must be denied.

As to the veteran's claim of entitlement to service 
connection for orchiectomy of the left testicle, the Board 
notes that the veteran was clearly treated in service in 
August 1992 with a diagnosis of acute epididymitis of the 
right testicle.  Examination at that time specifically found 
the veteran's left testicle to be nontender.   None of the 
veteran's service medical records, to include the September 
1992 physical evaluation board report, indicate that the 
veteran at any time in service had any problems with his left 
testicle.  Subsequent to service, medical records indicate 
that the veteran underwent a left orchiectomy and a right 
orchioplexy in November 2000; and that the veteran was 
diagnosed at that time with left testicular torsion.  The 
veteran had then reported a nine day history of left 
testicular pain.  VA examination report dated June 2001 noted 
that the veteran was post orchiectomy on the left, secondary 
to ischemia.  The Board notes that, while the veteran appears 
to relate his left orchiectomy to his epididymitis in 
service, there is no indication that the veteran had any 
problems related to his left testicle in service, nor is 
there any evidence of record relating the veteran's left 
orchiectomy to his service connected epididymitis.  Nor is 
there any evidence of record to indicate that the veteran had 
any complaints related to his left testicle until November 
2000, nearly eight years after the veteran's separation from 
service.  With no evidence having been presented to indicate 
that the veteran had any left testicular problem in service 
resulting in his left orchiectomy, with no evidence having 
been presented to link the veteran's left orchiectomy to his 
service connected epididymitis, and with no evidence having 
been presented to indicate that the veteran had any left 
testicular problem until nearly eight years after the 
veteran's separation from service, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a left orchiectomy. 

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to special monthly compensation for loss of use 
of a creative organ.

The veteran contends that he is entitled to special monthly 
compensation for loss of use of a creative organ.  
Specifically, the veteran contends that the left orchiectomy 
he underwent in November 2000 is related to his in service 
epididymitis, for which the veteran is service connected at a 
noncompensable level.

Under 38 U.S.C.A. § 1114(k), additional monthly compensation 
is payable for loss of use of one or more creative organs 
that is the result of a service-connected disability.  Loss 
of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or 
ovaries or other creative organ. 38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a)(1)(i).

Here, there is no question that the veteran has lost his left 
testicle.  However, as discussed above, the evidence of 
record indicates that the veteran's left orchiectomy is not 
related to service, to include as well not related to his 
service connected epididymitis.  As the veteran's loss of 
left testicle is not related to service or a service 
connected disability, special monthly compensation cannot be 
granted for this disability.


New and Material Evidence claims

As to all of the new and material claims involved in this 
case, the Board notes that they were previously finally 
denied in an April 1993 RO decision.  The veteran did not 
appeal any claim in this decision within one year of its 
promulgation, and therefore all new and material claims at 
issue in this case are therefore final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2007).

Since this rating decision is final, the veteran's current 
claims of service connection for a cervical spine disability, 
a lumbosacral spine disability, hearing loss, tinnitus, and 
sinusitis with allergic rhinitis may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Historically, the Board notes that service connection for a 
neck strain was denied by an April 1993 rating decision.  
While the veteran's service medical records showed that the 
veteran was involved in a motor vehicle accident in June 1991 
in service, and that the veteran received a cervical strain 
as a result of that accident, the veteran was denied service 
connection for a neck strain in April 1993 because, on 
examination in February 1993, the veteran was noted to have 
only a very slight limitation of motion of the neck, with no 
tenderness to palpation and no pain on motion of the neck, 
and with normal X-rays.  It was concluded that he had a 
history of cervical strain, asymptomatic at present.  Thus, 
the veteran was denied service connection for a cervical 
strain at that time because, while the veteran did have 
evidence of a cervical strain in service, the evidence 
subsequent to service did not show a diagnosis of any 
cervical disability.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a cervical strain.  As noted above, the 
veteran was previously denied service connection not because 
there was no evidence that the veteran had incurred a 
cervical strain in service, but because the evidence of 
record did not show that the veteran had a current cervical 
spine disability.  The evidence received since the veteran's 
previous final denial as well does not show that the veteran 
has any cervical spine disability.  In fact, none of the 
medical evidence received since that time references chronic 
cervical spine disability.  Since the veteran was previously 
denied service connection for a cervical spine disability 
because there was no evidence of record indicating that the 
veteran had a current cervical spine disability, and as no 
new evidence has been submitted indicating that the veteran 
does have a cervical spine disability, the Board finds that 
new and material evidence has not been submitted sufficient 
to reopen this claim, and the veteran's application to reopen 
his claim of entitlement to service connection for a cervical 
spine condition remains denied.  

Historically, the Board notes that service connection for a 
lumbosacral strain was denied by an April 1993 rating 
decision.  While the veteran's service medical records showed 
that the veteran was involved in a motor vehicle accident in 
June 1991 in service, and that the veteran reported a 
lumbosacral strain in November 1991 as a result of that 
accident, the veteran was denied service connection for a 
lumbosacral strain in April 1993 because, while the veteran 
reported a lumbosacral strain, examination of the veteran's 
back in November 1991 was completely normal, and on VA 
examination in February 1993, the veteran's lumbosacral spine 
was completely normal, with no findings of limitation of 
motion, tenderness to the back, or pain.  Thus, the veteran 
was denied service connection for a lumbosacral strain at 
that time because, while the veteran reported a lumbosacral 
strain in service, the evidence did not show that the veteran 
at any time during or subsequent to service exhibited chronic 
lumbosacral disability. 

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lumbosacral strain.  The evidence received 
since the veteran's previous final denial does not show that 
the veteran has chronic lumbosacral spine disability.  Since 
the veteran was previously denied service connection for a 
lumbosacral spine disability because there was no evidence of 
record indicating that the veteran has a current lumbosacral 
spine disability, or ever had chronic lumbosacral spine 
disability, the Board finds that new and material evidence 
has not been submitted sufficient to reopen this claim, and 
the veteran's application to reopen his claim of entitlement 
to service connection for a lumbosacral spine disability 
remains denied.  

Historically, the Board notes that service connection for 
hearing loss and tinnitus was initially denied by an April 
1993 rating decision.  The veteran was denied service 
connection at that time because, while there was a March 1992 
audiogram in service showing some hearing loss, a March 1993 
report of VA examination indicated that the examiner found no 
evidence of any hearing abnormalities and no concrete 
evidence of tinnitus.  At that examination the veteran 
indicated that he did not have any problems with hearing 
loss.  Therefore, the veteran was denied service connection 
at that time not because there was no evidence that the 
veteran had chronic hearing loss subsequent to service, but 
because the evidence of record subsequent to service did not 
show that the veteran had a level of hearing loss sufficient 
to constitute a disability, nor did it show that the veteran 
had a diagnosis of tinnitus.  See 38 C.F.R. § 3.385 (2007).

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss or tinnitus.  In this regard, as 
noted above, the veteran was previously denied service 
connection for these conditions not because there was no 
evidence of hearing loss in service, but because there was no 
evidence subsequent to service of hearing loss or tinnitus.  
None of the medical evidence received since that time 
references chronic hearing loss or tinnitus.  Since the 
veteran was previously denied service connection for a 
hearing loss and tinnitus because there was no evidence of 
record indicating that the veteran had hearing loss or 
tinnitus currently, and as no new evidence has been submitted 
indicating that the veteran does have hearing loss or 
tinnitus, the Board finds that new and material evidence has 
not been submitted sufficient to reopen these claims, and the 
veteran's application to reopen his claims of entitlement to 
service connection for hearing loss and tinnitus remains 
denied.  

Historically, the Board notes that the veteran was originally 
denied service connection for a sinus disability in April 
1993.  The veteran was denied service connection at that time 
because, while the veteran's service medical records showed a 
diagnosis of allergic rhinitis, VA examination in March 1993 
noted a history of asthma with a moderate obstructive 
ventilatory defect (for which the veteran is service 
connected), but did not note any current findings related to 
a sinus condition or rhinitis.

Since that time, evidence has been received at the Board 
which indicates that the veteran does have allergic rhinitis.  
As the veteran was previously denied service connection for a 
sinus disability because there was no evidence of record that 
the veteran had a sinus disability, and as evidence has now 
been received that indicates that the veteran has rhinitis, 
the Board finds that new and material evidence has been 
submitted in conjunction with this claim, and it is therefore 
reopened.


Restoration of a 100 percent rating for asthma

The veteran contends that his service-connected asthma has 
not shown material improvement.  He asserts that the evidence 
of record from the time of the reduction to the present shows 
that he continues to be totally disabled due to his asthma.

Service connection for asthma was granted in an April 1993 
rating decision, at a 10 percent rating.  A July 2001 rating 
decision  assigned a 100 percent rating for the veteran's 
asthma, based on pulmonary function testing, effective May 
14, 2001. A January 2005 rating decision reduced the 
veteran's service connected asthma to a 30 percent 
evaluation, effective April 1, 2005.  That reduction is the 
subject of this appeal.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343(a) (1996, 2006).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.

In addition, ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
The provisions of § 3.344(a)-(b) apply to ratings that have 
continued for long periods at the same level (5 years or 
more), and therefore are not applicable here.  They do not 
apply to disabilities that have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344 (2006).  Brown v. 
Brown, 5 Vet. App. 413 (1993), Lehman v. Derwinski, 1 Vet. 
App. 339 (1991).  Moreover, if the evidence of record casts a 
doubtful shadow upon a reduction in the rating decision, then 
the proposed reduction will be suspended for one to two years 
until a reexamination is performed; the RO will re-interpret 
the record in light of the appellant's entire medical 
history, with emphasis upon the most recent history.  38 
C.F.R. § 3.344(b).

While the symptoms manifested on recent examinations by the 
veteran might not be as pervasive as those that he initially 
exhibited, the adjudicators can not simply rate the 
disability as though it was a new claim.  Rather, § 3.343 
makes the requirements for reduction from a total rating more 
stringent than those for an initial award.  See Collier v. 
Derwinski, 2 Vet App 247, 249 (1992).  Reduction requires 
material improvement. "Material improvement" requires that 
the veteran attain improvement under the ordinary conditions 
of life, i.e., while working or actively seeking work. The 
initial procedural burden falls squarely on VA to show 
material improvement from the previous rating examination 
that had continued a veteran's 100 percent disability rating.  
Ternus v. Brown, 6 Vet App 370, 376 (1994).  Thus, the 
adjudicator must compare the examination that purports to 
show that the veteran's condition has materially improved, 
with the last examination continuing his 100 percent rating.  
Hohol v. Derwinski, 2 Vet App 169, 172 (1992).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Under the current criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2007), bronchial asthma manifested by 
FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 
percent, or intermittent inhalational or bronchodilator 
therapy warrants a 10 percent disability rating; a 30 percent 
rating is warranted for FEV-1 of 56 to 70 percent predicted, 
FEV-1/FVC of 56 to 70 percent, daily inhalational or 
bronchodilator therapy, or inhalational anti-inflammatory 
medication; a 60 percent rating is warranted for FEV-1 of 40 
to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids; a 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted, FEV-1/FVC of less than 40 percent, more 
than one attack per week with episodes of respiratory 
failure, or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2007).  
In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record. Id.

A VA examination report dated June 2001 found the veteran to 
report shortness of breath, and the ability to walk 
approximately 10 yards on a bad day and a couple of miles on 
a good day.  His lungs were clear to auscultation and 
percussion without rales or ronchi.  He had a few scattered 
end expiratory wheezes.  Pulmonary function testing at that 
time showed an FEV-1 of 36.8 percent of predicted.  Pulmonary 
function testing also noted a severe obstruction with air 
trapping positive bronchodilator response.  Based on this 
evidence, the veteran's evaluation for his asthma was 
increased to a 100 percent evaluation.  The veteran was 
informed that, since there was a likelihood of improvement, 
the assigned evaluation was not considered permanent and was 
subject to a future review examination.

The Board finds that the veteran showed material improvement 
between time of the medical evidence upon which his 100 
percent rating was assigned and continued, and the time of 
the July 2005 reduction to a 30 percent evaluation for the 
veteran's service connected asthma.  In this regard, the 
Board notes that the veteran received a VA examination and 
pulmonary function testing in July 2004.  He was using an 
inhaler, but not taking steroid pills at that time.  It was 
also noted that a review of the veteran's records for the 
past year failed to reveal any urgent care visits for asthma.  
He reported an occasional cough and shortness of breath.  
Pulmonary function testing from that time showed an FEV-1 of 
60 percent of predicted, and an FEV-1/FVC of 62 percent.  The 
Board finds that this constitutes substantial material 
improvement over previous findings under which the veteran 
was granted a 100 percent evaluation.  There is no showing 
that the veteran's conditions of life had changed during this 
period, and the improvement was made during the ordinary 
conditions of his life.  As the veteran's 100 percent 
evaluation was in effect for less than 5 years, as the 
veteran was informed that his disability was likely to 
improve, and that therefore his assigned evaluation was not 
considered permanent and was subject to future review, and as 
the veteran's condition was shown to have substantially 
improved, the Board finds that the veteran's evaluation for 
his service connected asthma was properly reduced.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for tonsillitis is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for periosititis is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for orchiectomy of the left 
testicle is denied.

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a cervical strain is denied.  

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a lumbosacral strain is denied.  

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for hearing loss is denied.  

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a tinnitus is denied.  

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
sinusitis with allergic rhinitis is reopened; to this extent 
only, the veteran's claim has been granted. 

Restoration of a 100 percent rating for asthma is denied.  


REMAND

As to the veteran's claim of entitlement to service 
connection for hypertension, the Board notes that the veteran 
did have occasional elevated readings of blood pressure in 
service.  As such, the Board finds that the veteran should be 
provided with a VA examination in order to determine whether 
he currently has hypertension, and if so, whether it is 
related to service.

As the veteran's claim of entitlement to service connection 
for a sinus disability is now reopened, the Board finds that 
further development is required.  As the veteran was noted to 
have rhinitis in service, and he now has a confirmed 
diagnosis of rhinitis, the Board finds that the veteran 
should be provided with a VA examination in order to 
determine the etiology of his rhinitis.

Subsequent to the most recent supplemental statement of the 
case, evidence was received reflecting recent evaluation of 
the veteran's pulmonary function status.  The RO should 
review this evidence and determine if it reflects a change in 
his service-connected asthma.  Additionally, as the 
adjudication of these claims may have an impact on the 
veteran's claim for TDIU, consideration of that matter is 
deferred pending completion of the above development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination in order to determine 
the nature and etiology of any 
diagnosed sinus disability. The claims 
folder and a copy of this Remand must 
be made available to the examiner for 
review before the examination. Any 
testing deemed necessary should be 
performed.  For any sinus disability 
identified, including rhinitis, the 
examiner should indicate whether there 
is a 50 percent probability or greater 
that it is related to service.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

2.	The veteran should also be scheduled 
for a VA examination in order to 
determine the nature and etiology of 
any diagnosed hypertension.  The claims 
folder and a copy of this Remand must 
be made available to the examiner for 
review before the examination.  Any 
testing deemed necessary should be 
performed.  If hypertension is 
diagnosed, the examiner should indicate 
whether there is a 50 percent 
probability or greater that it is 
related to service. A complete 
rationale for any opinion expressed 
should be included in the report.  The 
examiner should comment upon the 
findings of elevated blood pressure in 
service, specifically, elevated 
readings in May 1989 of 128/104 and 
142/106, and elevated readings in 
November 1989 of 130/92 and 130/90 in 
service.

3.	Thereafter, the RO should re- 
adjudicate the veteran's claims of 
entitlement to service connection for a 
sinus condition, hypertension, an 
increased rating for asthma, and TDIU.  
If any benefits sought are not granted, 
the veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


